Citation Nr: 1827482	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material has been received sufficient to reopen a claim for entitlement to service connection a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969.  He died in July 2017; the appellant is his surviving spouse.  The appellant has been substituted as a claimant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The September 2010 rating decision declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The March 2011 rating decision declined to reopen the Veteran's claim for entitlement to service connection for a right knee disability and granted service connection for a left shoulder disability, assigning an initial 10 percent rating.  A subsequent January 2013 rating decision granted a higher initial 20 percent rating for the Veteran's left shoulder, from the October 28, 2010 effective date of the grant of service connection.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the proceedings is associated with the electronic claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In July 2002, a rating decision denied entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the July 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.

3.  A July 2002 rating decision denied entitlement to service connection for a right knee disability.

4.  Evidence received since the July 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of claim for entitlement to service connection for a right knee disability.  

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's right knee disability had onset during active service or is otherwise etiologically related to his active duty service.

6.  The Veteran's left shoulder disability more closely approximated limitation of motion midway between his side and his shoulder; limitation of motion 25 degrees from his side has not been shown.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The July 2002 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5003-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

In regards to the Veteran's claim for entitlement to service connection for bilateral hearing loss, historically, a July 2002 rating decision denied a claim for service connection for bilateral hearing loss on the basis that such a disability was not shown by the evidence to be incurred in or aggravated by the Veteran's service.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7104 (2012).

In April 2010, the Veteran sought to reopen his claim for entitlement to service connection for bilateral hearing loss.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the final July 2002 RO decision include statements from the Veteran, VA medical records, a VA examination, hearing testimony from the Veteran, an undated hearing test, and copies of previously submitted service treatment records (STRs). 

In a September 2010 VA examination, the Veteran was found to have bilateral hearing loss.  The VA examination opined that the Veteran's hearing loss was not the result of acoustic trauma experienced while in the military.  The examiner based her conclusions, in part, on the Veteran's National Guard service treatment records.  However, in December 2010 the Veteran submitted an audiogram from his National Guard service which indicated the Veteran had hearing loss.  Additionally, the Veteran testified in September 2015 that he had been diagnosed by his private physician in 1970 with high pitch hearing loss.  He further testified that while in-service he had worked with the Air Wing and had been exposed to jet engine noise.  Consequently, as the prior denial of the Veteran's claim for service connection for a bilateral hearing loss was based on the lack of a connection between the Veteran's service and his hearing loss and the newly submitted evidence could establish such a connection, the claim of entitlement to service connection for bilateral hearing loss is reopened and remanded for further development, as discussed below. 

In regards to the Veteran's claims for entitlement to service connection for a right knee disability, in March 1990, the Board denied entitlement to service connection for a right knee disability on the basis of no disability being shown which was of service origin.  In an April 2002 statement, the Veteran sought to reopen his claim for service connection for a right knee disability.  A July 2002 rating decision denied his petition to reopen his claim.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7105 (2012).

In October 2010, the Veteran again sought to reopen his claim for a right knee disability.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the July 2002 rating decision include statements from the Veteran, VA medical records, private medical records, hearing testimony from the Veteran, and copies of the Veteran's STRs.

A July 2011 private physician report indicated the Veteran had a diagnosis of traumatic arthritis in his right knee.  The private physician indicated the Veteran's in-service knee trauma was the only evidence of trauma to his right knee.  Consequently, as the prior denial was based on the lack of a link between the Veteran's right knee disability and his in-service knee injury and such a link has now been suggested, the claim of entitlement to service connection for a right knee disability is reopened.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the current matter, the Veteran's service treatment records (STRs) indicate he had an in-service knee injury.  A January 1967 STR showed the Veteran to have a history of an injury to the right knee with swelling in the sub-patella region.  He had full range of motion with fullness and tenderness in the patella region.  X-rays were noted to be within normal limits.  He was diagnosed with infrapatellar bursitis.  In February 1967, the Veteran's examination was noted to be unremarkable and his condition was noted to be improving.  An October 1967 STR showed that the Veteran twisted his right knee three days prior and had swelling since that time.  

A March 1988 a VA examination found the Veteran to have a possible right knee meniscus tear.  The examiner stated that he did believe that the Veteran had a right knee disability which was directly related to his military service injury.  

As stated above, a July 2011 private physician report indicated the Veteran had a diagnosis of traumatic arthritis in his right knee.  The private physician indicated the Veteran's in-service knee trauma was the only evidence of trauma to his right knee.   

In the September 2015 DRO hearing, the Veteran testified that he had an in-service knee injury when he had a hard fall after a parachute failed to open.  He reported that he had in-service pain and treatment.  He also stated that his pain and symptomology continued after service and were still present.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran's right knee disability is at least as likely as not related to his active duty service, specifically his in-service injury.  The March 1988 VA examination opinion was that the Veteran's right knee symptomology was related to his in-service injury and the July 2011 private physician noted that the Veteran's in-service right knee trauma was the only major trauma to the Veteran's right knee.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's right knee disability, is warranted.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was assigned a 20 percent rating for left shoulder degenerative joint disease with impingement as of the March 25, 2013, grant of service connection under DC 5003-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Veteran's left shoulder is his minor shoulder.

DC 5201 provides that limitation of motion of the minor arm at shoulder level warrants a 20 percent rating, limitation motion to midway between the side and shoulder level warrants a 20 percent rating for the minor arm, and limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Degenerative arthritis is rated under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202   (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In January 2011, a VA examination indicated the Veteran had chronic pain since his active duty service.  He was noted to be right hand dominant.  His left shoulder showed external rotation to 90 degrees, internal rotation to 80 degrees, forward flexion to 120 degrees, and abduction to 70 degrees.  The movements were noted to be painful with decreased rotator cuff function.  An X-ray of the left shoulder showed moderate arthritis at the acromioclavicular joint and the glenohumeral joint.  

In November 2012, a VA examination found the Veteran to have left shoulder arthritis, tendonitis, and chronic rotator cuff impingement.  He was noted to be right hand dominant.  He reported flare-ups as multiple shoulder motions caused pain and reduced range of motion when he worked over his head, reached, or externally or internally rotated his shoulder.  His symptoms were worse when done against resistance.  Upon examination, his left shoulder flexion was to 125 degrees, with painful motion beginning at 75 degrees.  His left shoulder abduction was to 115 degrees, with painful motion found at 55 degrees.  After repetitive use testing, the Veteran did not have loss of his range of motion.  He was found to have functional loss after repetitive use in the form of less movement than normal, weakened movement, and pain on movement.  He was found to have pain on palpitation and guarding of his shoulder.  Ankylosis and recurrent dislocation of the glenohumeral joint was not found.  The examiner noted that the range of motion of the Veteran's left shoulder did not accurately reflect the severity of the Veteran's left shoulder pain with motion or his inability to use the shoulder with full range of motion.  A February 2015 addendum to the November 2012 VA examination stated that the Veteran's range of motion would be impacted by an additional 15 degrees of range of motion loss in abduction only.  

In his September 2015 DRO hearing, the Veteran testified that his left shoulder elicited pain on movement.  He estimated that he could move his shoulder to 45 degrees from the side of his body, but could not move his shoulder above 45 degrees without serious pain.  

In December 2016, a VA examination found the Veteran to have left shoulder acromioclavicular joint osteoarthritis and tenosynovitis.  He was noted to be right hand dominant.  The Veteran reported flare-ups as that his shoulder gets swollen at times if he moved it a certain way or rolled over on it in his bed.  He reported that the flare-ups didn't last long if he could stop using the shoulder for a time.  He stated he could not reach above his head and could not work above his head.  He could not dress or undress pulling clothing above his head and that he could not lift more than 20 pounds with his left arm.  Upon examination, his left shoulder had flexion to 90 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  His abnormal range of motion was found to limit his ability to lift his raise his arm above 90 degrees.  His pain was noted to cause functional loss.  Flexion, abduction, and external rotation were found to cause pain.  There was evidence of pain on weight bearing.  There was objective evidence of crepitus.  He was able to perform repetitive testing with three repetitions; functional loss was or range of motion after three repetitions was not noted.  Pain, weakness, fatigability, or incoordination was found to significantly limit the Veteran's functional ability with repeated use.  The limitation was found to be 60 degrees of flexion, 60 degrees of abduction, 40 degrees of external rotation, and 90 degrees of internal rotation.  No ankylosis or shoulder instability was found.  No effect on the range of motion of the shoulder joint was found.  No nonunion or malunion of the fibrous union of the humerus was found.  

Based on a careful review of all of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's left shoulder disability is not warranted.  In his VA examinations the Veteran exhibited limitation of motion and pain on motion.  However, none of the examinations have found that the Veteran's motion was limited in either actual functional value or in estimation of loss of range of motion due to pain of 25 degrees or less.  Further, even considering the impact of functional loss, pain, and weakness, and loss from flare-ups, the Board does not find that the next higher rating of 30 percent is warranted.  The Veteran stated in his 2016 VA examination - which provided the most severe results of the Veteran's left shoulder testing - that he could not reach above his head, but he did not indicate that he was unable to raise his arm to at or less than 25 degrees.  Indeed, his 2015 hearing testimony estimated his range of motion to be to 45 degrees.  Thus, there is no evidence of record, including the Veteran's own hearing testimony, which would support a finding of the Veteran's left shoulder having limitation of motion to 25 degrees from his side.  

The Board finds the VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's left shoulder disability.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran was a lay person and though competent to report observable symptoms he experienced through his senses, he was not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The determination of the range of motion of the shoulder requires medical expertise that the Veteran had not shown he possessed.  Determining whether the Veteran met some of the criteria for a higher rating required medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's left shoulder disability was provided by the medical personnel who examined him during the current appeal and who made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly addressed the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Additionally, the Board had considered other potentially applicable diagnostic codes for rating the Veteran's service-connected left shoulder disability.  There is no indication that the Veteran had ankylosis of the scapulohumeral articulation (DC 5200), or loss of head of the humerus, nonunion, fibrous union, recurrent dislocation or malunion of the humerus (DC 5202) for the left shoulder.  Therefore, the provisions of DCs 5200 and 5202 are inapplicable.  Additionally, as the Veteran has already been assigned a compensable rating based on limitation of motion for the left shoulder, no higher rating can be assigned under DC 5003 alone, due to painful motion in an arthritic joint.  38 C.F.R. § 4.71a, DC 5003.
 
Accordingly, the Board finds that the evidence does not support a rating in excess of 20 percent for the Veteran's left shoulder disability as of the October 2010 grant of service connection.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As indicated above, the Veteran, prior to his death, submitted evidence regarding his hearing loss.  As noted above, the Veteran underwent a VA examination regarding his hearing loss in April 2010.  The April 2010 VA examiner opined that because the Veteran had normal hearing at his 1984 National Guard entrance examination, the Veteran's diagnosed hearing loss was not the result of acoustic trauma experienced while in the military.  However, there is no indication that the examiner addressed other National Guard records which indicated the Veteran did have hearing loss.  As such, Board finds that the April 2010 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, after review of the record, the Board finds that a full and complete set of the Veteran's National Guard STRs do not appear to have been associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for the Veteran's bilateral hearing loss.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Appellant that are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Appellant and her representative.

2.  Request all National Guard service treatment records and associate them with the record.

3.  Thereafter, obtain a VA medical opinion from a qualified examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner should review the claims file, including a copy of this REMAND, and note that review in the report.  The examiner should state whether it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had onset during service or was otherwise related to his active military service?

In formulating the requested opinion, the examiner is advised that VA finds credible the Veteran's claimed noise exposure in service.  The examiner is asked to take into consideration the Veteran's statements regarding his exposure to noise in-service, including his September 2015 hearing testimony.  

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


